72 N.Y.2d 1034 (1988)
Robert Smithson, Appellant,
v.
Ilion Housing Authority et al., Respondents. (And Two Additional Proceedings.)
Court of Appeals of the State of New York.
Argued September 15, 1988.
Decided October 27, 1988.
Armond J. Festine and R. Richard Decatur for appellant.
James H. Huyck, III, for respondents.
Chief Judge WACHTLER and Judges SIMONS, KAYE, ALEXANDER, TITONE, HANCOCK, JR., and BELLACOSA concur.
*1035MEMORANDUM.
The order of the Appellate Division should be affirmed, with costs.
The Appellate Division correctly determined that petitioner  an employee terminable at will  failed to show that his employment was terminated for a constitutionally impermissible reason (see, Murphy v American Home Prods. Corp., 58 N.Y.2d 293, 305). Nor did the Appellate Division abuse its discretion in concluding that violation of the Open Meetings Law, in the circumstances presented, did not require the annulment of the Board's determination dismissing petitioner from his employment (Public Officers Law § 106 [2]; § 107; see, Matter of Sanna v Lindenhurst Bd. of Educ., 58 N.Y.2d 626).
Order affirmed, with costs, in a memorandum.